Title: 21st.
From: Adams, John Quincy
To: 


       Miss Jones returned from Judge Dana’s. I spent the evening with Bridge, and Freeman, at the Professor’s. Miss Bromfield, Miss L. Kneeland, Miss Cutts, and Miss Ellery were there. Of all these ladies, the last are rather unsociable. We had however, upon the whole, a good time. Miss Cutts unluckily got a fall on the ice, as she was going out to the slay. Had her limbs, been rather more pliant, perhaps she might have saved herself. We came away before ten, and Freeman sat about an hour with us.
      